DETAILED ACTION

This communication is in response to Application No. 16/412,571 filed on 5/15/2019.  Claims 1-11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2019 is being considered by the examiner.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
In claim 1, line 9, a conjunction word should be added in order to properly describe claim limitations. Similar correction should be made for claims 4, 6, and 7;
In claim 2, line 4, a period should be added at the end of claim; and
In claims 2-9, in line 1, “a method” should be amended as --the method--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 	Claim 1 is drawn toward a computer program product comprising code instructions. The computer program product is software per se.  As such, software per se does not establish a statutory category of invention.  Examiner suggests amending the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "storing the computer program product on non-transitory computer readable media" to the claim.
 	Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boye et al. (hereinafter Boye)(US 2007/0061590) in view of Yoo et al. (hereinafter Yoo)(US 2007/0106424).
Regarding claims 1, 10, and 11, Boye teaches as follows:
 a method for performing a biometric function (interpreted as five processes in figure 2)(enrollment process 500, registration process 600, service provider registration 
identifying a sequence of elementary blocks defined by the biometric function (interpreted as five processes in figure 2) (the invention includes five processes such as the enrollment process 500, registration process 600, the service provider registration process 700, the user identity authentication process 800, see, paragraph [0037]), each elementary block performing a given operation on said biometric database and/or said alphanumeric database implemented by a processing unit of the server (identifying enrollment initiated by a registration request and processing given operations on master authentication server and biometric services server, see, paragraph [0048]-[0049] and figure 5); and

Boye does not explicitly teach of defining a sequence of elementary blocks by a function.
Yoo teaches as follows:
the present invention provides a method capable of performing functions, such as storage, enrollment, addition, and deletion of templates, etc. in a database by defining user identification database access functions in a user identification S/W component API (see, paragraph [0020] and [0226]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boye with Yoo to include defining database access functions in a user identification S/W component API as taught by Yoo in order to automatically perform predefined functions.
Regarding claim 2, Boye teaches as follows:
a further step of receiving in response, from the processing unit of the server, a result or an acknowledgment of the execution of the elementary blocks of the identified sequence (if the biometric services server 300 determines that there is a positive match between the biometric sample 306 presented and the biometric user data 318 associated with the user 30, the biometric services server 300 provides the user 30 with the response code 102 and sends the master authentication server 200 a positive authentication report 324 that the user 30 has been authenticated, see, paragraph [0087]).

Yoo teaches as follows:
the present invention provides a method capable of performing functions, such as storage, enrollment, addition, and deletion of templates, etc. in a database by defining user identification database access functions in a user identification S/W component API (see, paragraph [0020] and [0226]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boye with Yoo to include performing predefined database access functions as taught by Yoo in order to efficiently reduce the effort needed to adapt applications to specific environments.
Regarding claim 8, Boye teaches as follows:
wherein some information of the alphanumeric database is masked, the processing unit of the server unmasking said masked information of the alphanumeric database only if a corresponding privacy key is provided by the client (the master authentication server 200 verifies the verification request packet 104 as follows: based on the unique identifier 202 for the user 30 found in the open packet 112, the user's 30 private key 204 is obtained and used to decrypt the secure packet 110 (client identifier 114 of the secure packet is equivalent to applicant’s information of the alphanumeric database), see, paragraph [0040] and figure 3).

wherein said biometric database is a multi-biometric database (the IVAN system is adapted to collect more than one biometric template per registered user. This allows for collection of multiple biometric specimens, including samples of different type (e.g. voice, fingerprint, iris, face, etc.), see, paragraph [0079]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                         
January 14, 2022